                                                                                FILED
                                                                       IN CLERK'S OFFICE
                                                                   US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
                                                                               DEC 14 ?01R
EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------x               *   I
                                                                                             *
RUSSELL ALLEN,                                                    B~OOKLYN OFFICE

                       Plaintiff,                                     I




                                                                      I

               V.                                                     I       DECISION & ORDER
                                                                      I       15-CV-6331 (WFK)
DON DIVA MAG -ENT,
                                                                      I
                       Defendant.
                                      -----x
WILLIAM F. KUNTZ; II, District Judge.                                 .

        On November 2, 2015, Plaintiff Russell Allen in the abovetaptioned action filed a

complaint for defamation against Defendant Don Diva Mag - Ent, ~ magazine publisher. ECF

No. 1. Plaintiff's Complaint related to a statement published by Drfendant in the fall of2007 in

Don Diva Magazine, which falsely asserted Plaintiff testified for ttje government in the trial of

Kenneth McGriff, a convicted drug dealer. Plaintiff is currently in~arcerated on a racketeering
                                                                          I

conviction. On December 28, 2015, Plaintiff filed an Amended Cofplaint restating his cause of
                                                                          I




action for defamation against defendant Don Diva Mag-Ent. ECF No. 8. Defendant filed an

Answer to Plaintifrs Complaint on September 30, 2016. ECF No. 18. After engaging in limited
                                                                          I




discovery, Defendant filed for summary judgment, which became fully briefed on February 26,
                                                                          I
2018. ECF Nos. 49-54.                                                     )

       As this is an action in diversity, New York state law applies!. Erie Railroad Co. v.

Tompkins, 304 U.S. 64, 78 (1938). Defamation is "the making of a false statement which tends

to 'expose the plaintiff to public contempt, ridicule, aversion or dis race, or induce an evil

opinion of him in the minds of right-thinking persons, and to depri e him of their friendly

intercourse in society."' Foster v. Churchill, 87 N.Y.2d 744, 751 ( 996). Under New York law

the elements of a defamation claim are: (1) a false statement; (2) p lished to a third party
without privilege or authorization; (3) with fault amounting to at le t negligence; (4) that caused

special harm or defamation per se. See Dillon v. City ofNew York,/261 A.D.2d 34, 38 (1st Dep't

1999). "Special harm" contemplates "the loss of something havinJ economic or pecuniary

value." Liberman v. Ge/stein, 80 N. Y.2d 429, 434-35 ( 1992). Falsl statements that constitute
                                                                          I
defamation per se either (i) charge plaintiff with a serious crime; (ii) tend to injure plaintiff in his

or her trade, business or profession; (iii) assert that plaintiff has a 1jathsome disease; or (iv) call

into question plaintiffs chastity if she is a woman. See Moore v. Francis, 121 N.Y. 199,203
                                                                          I
(1890); Privitera v. Town ofPhelps, 19 A.D.2d 1, 3 (4th Dep't 198p.

        Plaintiff attempts to construe the assertion that he participattd as a government witness in

a criminal trial as a defamatory statement but fails to appreciate that cooperating with the

government in the prosecution of a murderous drug dealer is not n+nally considered to be the

kind of thing that would alienate a person from "right-thinking per,ons" or result in a person

becoming alienated from society in general. Furthermore, Plaintif~has produced no evidence
                                                                          I




that would tend to prove special harm. His allegations also do not fall within any category of

defamation per se.

        Finally, as a procedural matter, the statute of limitations forldefamation in New York is

one year from the act of publication. N.Y. C.P.L.R. § 215(3). The lalleged defamatory statement

in this case was published in the fall of 2007. ECF No.813. Plailtiff did not file a Complaint

in this matter until nearly eight years after its publication and nearl I six years after it first

appeared online.
       For the foregoing reasons, Defendant's motion for summ   I judgment is   GRANTED.
                                                                I




The Clerk of Court is directed to close this case.




                                                                       s/WFK


Dated: December 14, 2018
       Brooklyn, New York
